DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-12 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-2020-0170490 filed in Korea on 12/08/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 8/25/2021 has been considered. 

Claim Objections
Claims 1, 2, 5, 7 and 12 are objected to because of the following informalities: 
Claims 1, 2, 5, 7 and 12 recite several instances of “plurality pieces of receipt position information” but it appears they should recite “plurality of pieces of receipt position information”
Claim 2 recites “an article receiptable time displayed in the order of rapidity in time series” but appears it should recite “an article receiptable time displayed in an order of rapidity in time series”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recite “a position and an inventory of service providers…” but then recites limitations for “requesting, by the server, service provision to the service provider” and “transmitting, by the service provider…” – rendering the claims indefinite because it is unclear whether these steps are intended to refer to a singular service provider and should include a limitation reciting “a service provider” (“the service provider” lacks antecedent basis), or if applicant intended to recite the service providers (plural). For the purposes of further examination, the examiner interprets the “requesting” step to request service provision to at least one service provider of the service providers. 
Claims 1 and 12 also later recite the limitations “a selected service provider” and “the selected service provider” – however, in view of the above, it is further unclear whether these recitation of a selected service provider are intended to refer to “the server provider” recited earlier in the claims or if they may be a different service provider from “the service provider.” For the purposes of further examination, “a selected service provider” is interprets to refer to either “the service provider” or any selected service provider. 
Claims 1 and 12 also recite the limitation “the ordered article” - which lacks sufficient antecedent basis in the claims and renders the claim indefinite because it is unclear what “the ordered article” is referring to. In particular, it is unclear if “the ordered article” refers to “an article of the orderer”, or whether the claims should include a separate step in which an article is ordered. For the purposes of further examination, the examiner interprets the claim to read “the article of the orderer.” 
Claims 2-11 are also rejected under § 112(b) because they depend from claim 1. 
Claim 3 recites “the movement path”, however, this limitation renders the claim indefinite because “the movement path” lacks sufficient antecedent basis in the claims and it is unclear what “the movement path” is referring to. For the purposes of further examination, the examiner interprets the movement path to refer to a movement path of the vehicle or the drone. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-12 recite “A delivery method…” (i.e. a process). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Independent claim 1 recite limitations for a delivery method for a traveling vehicle including: providing, by an orderer, first information including position information of a vehicle; providing a position and an inventory of service providers, which correspond to the first information including the position information of the vehicle, to the orderer; requesting service provision to the service provider; providing, by the service provider, second information including article preparation information; providing third information including a plurality pieces of receipt position information, which corresponds to the first information including the position information of the vehicle and the second information including the article preparation information, to the orderer; providing, by the orderer, a value selected by receiving the third information including the plurality pieces of receipt position information; providing the selected value to a selected service provider; loading, by the selected service provider, an article of the orderer on a vehicle and instructing the vehicle to move to correspond to the third information including the plurality pieces of receipt position information; and receiving, by the orderer, the ordered article. These limitations of independent claims 1 and 12 above are determined to recite an abstract idea for the reasons discussed in the following continued Step 2A Prong One analysis.
The limitations of claims 1 and 12 above amount to processes for coordinating delivery to a current location of a traveling customer vehicle. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. coordinating delivery to a current location of a traveling customer vehicle) and managing interactions between people (i.e. arranging delivery from a service provider to a customer/orderer by managing interactions with the customer/orderer and service providers), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1 and 12 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. coordinating delivery to a current location of a traveling customer vehicle) using generic computers/computer components (i.e. server of claims 1 and 12). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” The claims also recite “transmitting” and receiving the information between the server, orderer, and service provider, however, these additional elements/functions merely amount to the use of a generic server in its ordinary capacity (e.g. to receive, store, or transmit data) and the claims do not even recite devices associated with the orderer or service providers. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Furthermore, while the claims specify that the delivery is made “using a drone” and thus limits the type of vehicle completing the delivery to a drone, this at best generally links the performance of the abstract idea to a particular field of use or technological environment (drone delivery), but does not contain an inventive concept or technological improvement pertaining to the use of the drone itself. For example, the claims do not actually pertain to the operations of the drone but instead add this element after the fact by specifying that the delivery is completed “using a drone” as a tool to carry out the delivery (i.e. commercial interaction). Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B: 
Claims 1 and 12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. coordinating delivery to a current location of a traveling customer vehicle) using generic computers/computer components (i.e. server of claims 1 and 12). The claims also recite “transmitting” and receiving the information between the server, orderer, and service provider, however, these additional elements/functions merely amount to the use of a generic server in its ordinary capacity (e.g. to receive, store, or transmit data) and the claims do not even recite devices associated with the orderer or service providers. As mentioned above, while the claims specify that the delivery is made “using a drone” and thus limits the type of vehicle completing the delivery to a drone, this at best generally links the performance of the abstract idea to a particular field of use or technological environment (drone delivery), but does not contain any inventive concept or technological improvement pertaining to the use of the drone itself that would amount to significantly more. For example, the claims do not actually pertain to the operations of the drone but instead add this element after the fact by specifying that the delivery is completed “using a drone” as a tool to carry out the delivery (i.e. commercial interaction). 
Dependent Claims 2-5 and 11: 
Dependent claims 2-5 and 11 are directed to the same abstract idea as independent claim 1 above as they do not recite anything that integrates the abstract idea into a practical application or amounts to significantly more than the abstract idea. Dependent claims 2-5 further describe the abstract idea above by reciting limitations for: further describing the first, second and third information (claim 2), transmitting the first information and selecting an allowable range to expand or reduce a search range for service providers (claim 3), measure a service distance for the drone in order to determine the inventory of service providers (claim 4), and transmit and select the value by the orderer (claim 5). As mentioned in the analysis of claims 1 and 12 above, transmitting data falls under the ordinary functions of a generic computer or computer components and does not add anything significant to the claims. Claim 5 specifies that the selection by the orderer is made using a display in the vehicle or a user terminal, however, these are generic computer elements that are merely being used as a tool to apply the abstract idea (i.e. to input a selection). Claim 11 specifies that the drone is equipped with a GPS and digital map information, but as these elements are merely descriptive of the drone and do not perform any function in the claims, they at best link the performance of the abstract idea to a particular technological environment. 
Therefore, claims 1-5 and 11-12 are ineligible under § 101. 

Note: Claims 6-10 recite eligible subject matter by describing in detail how receiving dynamic or changing location information of the orderer is received to instruct the delivery by the drone, thus improving and/or overcoming problems of prior art systems that were previously only capable of delivery to static destination locations, by describing a system for drone delivery to a dynamic location of a recipient. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190043370 A1 to Mulhall et al. (Mulhall) in view of US 20020116202 A1 to Bantz et al. (Bantz). 

Claim 1: Mulhall teaches: 
A delivery method for a traveling vehicle using a drone (Mulhall: ¶ 0004-0008, ¶ 0075-0085 showing system performing techniques/methods for drone delivery to a traveling vehicle by rendezvous) comprising: 
transmitting, by an orderer, first information including position information of a vehicle to a server (Mulhall: ¶ 0034, ¶ 0046-0047 showing receiving order data, which may be preliminary order data, which includes anticipated travel data 126 for the vehicle is received from the “receiving vehicle” of the user or the client computing device; see ¶ 0046 in particular “the order data 156 includes the anticipated travel data 126 to inform the en route delivery flight planner 102 of a route on the roadway system that the receiving vehicle 106 will travel toward the destination-location 112. The anticipated travel data 126 may further indicate a travel-schedule of the receiving vehicle 106 with respect to the predetermined route” and also showing receiving the anticipated travel data may involve receiving vehicle location 144) and 
providing, by the server, a position and an inventory of service providers, which correspond to the first information including the position information of the vehicle, to the orderer (Mulhall: ¶ 0048-0049 showing in response to the preliminary order data, en route delivery flight planner 102 determines a plurality of “product-acquisition options” indicating a position and products available from different product sources/restaurants, i.e. service providers, and provides this data to the client computing device 104); 

With respect to the following limitations: 
requesting, by the server, service provision to the service provider; 
transmitting, by the service provider, second information including article preparation information to the server
Mulhall teaches that “Based on the preliminary order data 156(P), the en route delivery flight planner 102 determines a plurality of product-acquisition options 160” for en route delivery (Mulhall: ¶ 0048 and ¶ 0069) which includes indication of an arrival time at the rendezvous, i.e. article preparation information (Mulhall: Fig. 5), which suggests but merely lacks an explicitly teaching that this step includes the server requesting product/service options or information (i.e. service provisions) from the various service providers, and receiving information (i.e. second information) back from one or more service providers. However, Bantz teaches a server requesting service provisions to a service provider (Bantz: ¶ 0026 and Fig. 4 “request for bids”) and transmitting, by the service provider, second information including article preparation information to the server (Bantz: ¶ 0026 and Fig. 4 showing receiving bids including ETA or ETA pickup, i.e. at least article preparation time information, from service provider systems at the server). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the request for and receipt of service provider and ETA information of Bantz in the delivery system of Mulhall with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Among the many attributes of a service that a potential customer may consider important is the immediacy with which that service can be delivered” (Bantz: ¶ 0004) and “it would be beneficial to have apparatus and methods for providing an estimated time of arrival based marketplace through which a customer may be informed of estimated times of completion of a service in addition to price” (Bantz: ¶ 0006). 

Mulhall, as modified above, further teaches: 
transmitting, by the server, third information including a plurality pieces of receipt position information, which corresponds to the first information including the position information of the vehicle and the second information including the article preparation information, to the orderer (Mulhall: ¶ 0069 showing “Based on the preliminary order data 156(P), the en route delivery flight planner 102 determines a plurality of product-acquisition options 160 and, ultimately, provides these product-acquisition options 160 to the client computing device 104”; which as per ¶ 0068-0070 and Fig. 5 includes a plurality of options for products that can be delivered at positions along the user’s route, and include a corresponding arrival time); 
transmitting, by the orderer, a value selected by receiving the third information including the plurality pieces of receipt position information to the server (Mulhall: ¶ 0049-0050 and ¶ 0069 showing the user selects one or more individual ones of the product-acquisition options and the order data is received by the en route delivery flight planner 102); 
transmitting, by the server, the selected value to a selected service provider (Mulhall: as per ¶ 0051 “the en route delivery flight planner 102 transmits at least some of the order data 156 to the product source 110 to prompt the product source 110 to begin preparing the product 158”); 
loading, by the selected service provider, an article of the orderer on a drone (Mulhall: ¶ 0052 showing “the UAV 108 may land on a roof of the product source 110 that is designated as the product loading area and on which one or more employees may be tasked with loading UAVs 108 as they arrive and communicate aspects of the order data 156”; also see ¶ 0053, ¶ 0056) 
instructing the drone to move to correspond to the third information including the plurality pieces of receipt position information (Mulhall: ¶ 0053 showing the system instructs the UAV to approach the receiving vehicle at the rendezvous area 114, as seen in Fig. 5; and also see ¶ 0032-0033 showing “the UAV 108 may be dispatched while the receiving vehicle 106 is en route to a destination-location 112 to rendezvous with the receiving vehicle 106 at a rendezvous area 114”); and 
receiving, by the orderer, the ordered article (Mulhall: ¶ 0066 “the UAV 108 may facilitate a transfer of the product 158 to the receiving vehicle 106”; also see ¶ 0085 showing the product is delivered to the receiving vehicle, i.e. to the orderer)

Claim 3: Mulhall/Bantz teach claim 1. Mulhall, as modified above, further teaches: 
wherein, in the transmitting, by the orderer, of the first information including position information of a vehicle to the server (Mulhall: ¶ 0046 showing receiving vehicle location 144 at server) and 
providing, by the server, positions and an inventory of service providers, which correspond to the first information including the position information of the vehicle, to the orderer (Mulhall: Fig. 5 and ¶ 0069 showing “Based on the preliminary order data 156(P), the en route delivery flight planner 102 determines a plurality of product-acquisition options 160 and, ultimately, provides these product-acquisition options 160 to the client computing device 104”; which as per ¶ 0068-0070 and Fig. 5 includes a plurality of options for products that can be delivered at positions along the user’s route, and include a corresponding arrival time), 
the orderer selects an allowable range which is out of the movement path (Mulhall: ¶ 0068 and ¶ 0071-0072 showing user has indicated a latest arrival time, which is used to determine whether used can permit a 20-minute stop at a public park and still arrival prior to the predetermined latest arrival time, which as per ¶ 0079 includes route deviation data indicating how deviation affects time of arrival at the destination-location), and 
the server expands or reduces a search range of the inventory of the service providers to correspond to the selected allowable range (Mulhall: ¶ 0068-0069, ¶ 0071 showing the product acquisition options are limited to a range options that can be received such that the user arrives at the destination-location 112 by 11:45 AM)

Claim 5: Mulhall/Bantz teach claim 1. Mulhall, as modified above, further teaches: 
wherein, in the transmitting, by the orderer, of the value selected by receiving the third information including the plurality pieces of receipt position information to the server, the orderer is capable of selecting the value through a display of the vehicle or a terminal of the orderer (Mulhall: ¶ 0069 showing the options are transmitted to the client computing device so that the user can compare and select one of the options; ¶ 0041 showing client computing device 104)

Claim 6: Mulhall/Bantz teach claim 1. Mulhall, as modified above, further teaches: 
wherein the receiving, by the orderer, of the ordered article further includes: determining whether the server receives a changed item of the first information including the position information of the vehicle (Mulhall: ¶ 0004, ¶ 0009, ¶ 0065, ¶ 0125 showing receiving real-time/updated locations during transport); 
transmitting, by the server, the changed item of the first information including the position information of the vehicle to the drone (Mulhall: ¶ 0004, ¶ 0009, ¶ 0065, ¶ 0125 showing, based on the real-time locations of the receiving vehicle, generating updated flight plan data that at least partially defines an updated flightpath for the UAV to travel to rendezvous with the receiving vehicle); 
transmitting, by the orderer and the drone, current position information to the server (Mulhall: ¶ 0046 showing receiving location data of the orderer and ¶ 0044 showing real-time location of the UAV); and 
completing, by the drone, delivery through mutual authentication with the orderer (Mulhall: ¶ 0093 showing transfer protocol via communication with the orderer to activate autopilot such that an in-motion delivery can be performed)

Claim 7: Mulhall/Bantz teach claim 6. Mulhall, as modified above, further teaches: 
when the server does not receive the changed item of the first information including the position information of the vehicle, instructing the drone to move in response to the selected value of the third information including the plurality pieces of receipt position information (Mulhall: ¶ 0053 showing the system instructs the UAV to approach the receiving vehicle at the rendezvous area 114, as seen in Fig. 5; and also see ¶ 0032-0033 showing “the UAV 108 may be dispatched while the receiving vehicle 106 is en route to a destination-location 112 to rendezvous with the receiving vehicle 106 at a rendezvous area 114”); and 
completing, by the drone, delivery through the mutual authentication with the orderer (Mulhall: ¶ 0066 “the UAV 108 may facilitate a transfer of the product 158 to the receiving vehicle 106”; also see ¶ 0085 showing the product is delivered to the receiving vehicle, i.e. to the orderer)

Claim 11: Mulhall/Bantz teach claim 1. Mulhall, as modified above, further teaches: 
wherein the drone is equipped with a global positioning system (GPS) and digital map information (Mulhall: ¶ 0044 showing the drone is equipped with a navigation module including a GPS system, roadway data, flight plan data, and an autopilot module) 

Claim 12: Mulhall teaches: 
A delivery method for a traveling vehicle using a drone (Mulhall: ¶ 0004-0008, ¶ 0075-0085 showing system performing techniques/methods for drone delivery to a traveling vehicle by rendezvous), comprising: 
transmitting, by an orderer, first information including position information of a vehicle to a server (Mulhall: ¶ 0034, ¶ 0046-0047 showing receiving order data, which may be preliminary order data, which includes anticipated travel data 126 for the vehicle is received from the “receiving vehicle” of the user or the client computing device; see ¶ 0046 in particular “the order data 156 includes the anticipated travel data 126 to inform the en route delivery flight planner 102 of a route on the roadway system that the receiving vehicle 106 will travel toward the destination-location 112. The anticipated travel data 126 may further indicate a travel-schedule of the receiving vehicle 106 with respect to the predetermined route” and also showing receiving the anticipated travel data may involve receiving vehicle location 144) and 
providing, by the server, a position which correspond to the first information including the position information of the vehicle and an inventory of service providers in which an allowable range and a service distance mutually match, to the orderer (Mulhall: ¶ 0048-0049 and ¶ 0068-0072 showing in response to the preliminary order data, en route delivery flight planner 102 determines a plurality of “product-acquisition options” indicating a position and products available from different product sources/restaurants, i.e. service providers, and provides this data to the client computing device 104, which as per ¶ 0037, ¶ 0070 is within an allowable range and service distance); 

With respect to the following limitations: 
requesting, by the server, service provision to the service provider; 
transmitting, by the service provider, second information including article preparation information to the server
Mulhall teaches that “Based on the preliminary order data 156(P), the en route delivery flight planner 102 determines a plurality of product-acquisition options 160” for en route delivery (Mulhall: ¶ 0048 and ¶ 0069) which includes indication of an arrival time at the rendezvous, i.e. article preparation information (Mulhall: Fig. 5), which suggests but merely lacks an explicitly teaching that this step includes the server requesting product/service options or information (i.e. service provisions) from the various service providers, and receiving information (i.e. second information) back from one or more service providers. However, Bantz teaches a server requesting service provisions to a service provider (Bantz: ¶ 0026 and Fig. 4 “request for bids”) and transmitting, by the service provider, second information including article preparation information to the server (Bantz: ¶ 0026 and Fig. 4 showing receiving bids including ETA or ETA pickup, i.e. at least article preparation time information, from service provider systems at the server). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the request for and receipt of service provider and ETA information of Bantz in the delivery system of Mulhall with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “Among the many attributes of a service that a potential customer may consider important is the immediacy with which that service can be delivered” (Bantz: ¶ 0004) and “it would be beneficial to have apparatus and methods for providing an estimated time of arrival based marketplace through which a customer may be informed of estimated times of completion of a service in addition to price” (Bantz: ¶ 0006). 

Mulhall, as modified above, further teaches: 
transmitting, by the server, third information including a plurality pieces of receipt position information, which corresponds to the first information including the position information of the vehicle and the second information including the article preparation information, to the orderer (Mulhall: ¶ 0069 showing “Based on the preliminary order data 156(P), the en route delivery flight planner 102 determines a plurality of product-acquisition options 160 and, ultimately, provides these product-acquisition options 160 to the client computing device 104”; which as per ¶ 0068-0070 and Fig. 5 includes a plurality of options for products that can be delivered at positions along the user’s route, and include a corresponding arrival time); 
transmitting, by the orderer, a value selected by receiving the third information including the plurality pieces of receipt position information to the server (Mulhall: ¶ 0049-0050 and ¶ 0069 showing the user selects one or more individual ones of the product-acquisition options and the order data is received by the en route delivery flight planner 102); 
transmitting, by the server, the selected value to a selected service provider (Mulhall: as per ¶ 0051 “the en route delivery flight planner 102 transmits at least some of the order data 156 to the product source 110 to prompt the product source 110 to begin preparing the product 158”); 
loading, by the selected service provider, an article of the orderer on a drone (Mulhall: ¶ 0052 showing “the UAV 108 may land on a roof of the product source 110 that is designated as the product loading area and on which one or more employees may be tasked with loading UAVs 108 as they arrive and communicate aspects of the order data 156”; also see ¶ 0053, ¶ 0056) 
instructing the drone to move to correspond to the third information including the plurality pieces of receipt position information (Mulhall: ¶ 0053 showing the system instructs the UAV to approach the receiving vehicle at the rendezvous area 114, as seen in Fig. 5; and also see ¶ 0032-0033 showing “the UAV 108 may be dispatched while the receiving vehicle 106 is en route to a destination-location 112 to rendezvous with the receiving vehicle 106 at a rendezvous area 114”); and 
receiving, by the orderer, the ordered article (Mulhall: ¶ 0066 “the UAV 108 may facilitate a transfer of the product 158 to the receiving vehicle 106”; also see ¶ 0085 showing the product is delivered to the receiving vehicle, i.e. to the orderer)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190043370 A1 to Mulhall et al. (Mulhall) in view of US 20020116202 A1 to Bantz et al. (Bantz), and further in view of US 10366436 B1 to Kumar et al. (Kumar).

Claim 2: Mulhall/Bantz teach claim 1. Mulhall, as modified above, further teaches: 
wherein: the first information including the position information of the vehicle is a current vehicle position (Mulhall: ¶ 0046 showing “the en route delivery flight planner 102 may infer the anticipated travel data 126 based on one or more aspects of the user data 132 and/or the location data 14”) and a movement path of the orderer (Mulhall: ¶ 0034, ¶ 0046-0047 showing receiving order data, which may be preliminary order data, which includes anticipated travel data 126 for the vehicle is received from the “receiving vehicle” of the user or the client computing device; see ¶ 0046 in particular “the order data 156 includes the anticipated travel data 126 to inform the en route delivery flight planner 102 of a route on the roadway system that the receiving vehicle 106 will travel toward the destination-location 112. The anticipated travel data 126 may further indicate a travel-schedule of the receiving vehicle 106 with respect to the predetermined route; also see ¶ 0006);  
the second information including the article preparation information is a calculated value of an estimated arrival time at a position corresponding to the first information including the position information of the vehicle (Mulhall: Fig. 5 and ¶ 0070 showing “the first product-acquisition option is for the user to receive a franchise value meal (e.g., a BIG MAC® Value Meal offered by MCDONALD'S®) within a first rendezvous area 114(1) for a total cost of $12.99 and an estimated arrival time at the destination-location 112 of 11:20 AM”), 

With respect to the following limitation: 
which is generated in response to an article preparation time input value of the selected service provider; and 
Mulhall teaches transmitting the order information to the product source to prompt the product source to begin preparing the product at the appropriate time (Mulhall: ¶ 0051) but does not explicitly teach generating article preparation information in response to an article preparation time input value of the selected service provider. However, Bantz teaches that the preparation information is generated at least in part based on a preparation time indicated by a service provider (Bantz: ¶ 0049 showing “if the service provider indicated in the bid that it will take approximately 10 minutes to prepare the large pepperoni pizza, this 10 minutes may be added to an estimated 20 minute travel time to arrive at an estimated ETA of 30 minutes”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the input of article preparation information of Bantz in the delivery system of Mulhall/Bantz, for the same reasons discussed in claim 1 above.  

With respect to the limitation: 
the third information including the plurality pieces of receipt position information is an inventory of positions corresponding to the first information including the position information of the vehicle and an article receiptable time displayed in the order of rapidity in time series
Mulhall teaches the third information including the plurality of pieces of receipt position information is an inventory of positions corresponding to the first information including the position information of the vehicle (Mulhall: Fig. 5 and ¶ 0068-0072 showing plurality of product acquisition option locations based on location/expected route of receiving vehicle), but Mulhall/Bantz do not explicitly teach the third information including an article receiptable time displayed in the order of rapidity in time series, e.g. ranking the options based on their ETAs. However, Kumar teaches a user searches for items from a plurality of merchants and displaying a ranking of the multiple merchants according to their respective delivery times (Kumar: Fig. 2B and Col. 10: 30-48). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the ranking of merchants according to delivery times of Kumar in the delivery system of Mulhall/Bantz with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the issues that “a user desiring to order food for delivery, may search with a mobile application and view a map of restaurants that are located within a 0.2 mile radius of the user…However, users often spend relatively large amounts of time sifting through the merchants that are identified by these websites and mobile applications to find merchants that satisfy their needs” (Kumar: Col. 1: 12-21). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190043370 A1 to Mulhall et al. (Mulhall) in view of US 20020116202 A1 to Bantz et al. (Bantz), and further in view of US 20190185157 A1 to Blake et al. (Blake). 

Claim 4: Mulhall/Bantz teach claim 3. With respect to the following limitation: 
wherein the server measures a service distance in which a distance between a starting position of the drone and a position corresponding to the first information is less than or equal to 1/2 of an available traveling distance of the drone in consideration of performance of the drone or a weight of the article, and 
While Mulhall teaches determining the product acquisition options considering a range of the available UAVs (Mulhall: ¶ 0074 showing “a current energy reserve level (e.g., a current battery level and/or fuel level), a current mileage range (e.g., a distance that can be traveled before depleting energy reserves), a maximum load (e.g., a maximum weight the UAV can carry) of the individual UAVs 108…For example, an individual UAV 108 that has only a current mileage range of twenty-five miles may not be selected to fulfill an order that will require a UAV 108 to travel fifty miles”), Mulhall/Bantz do not explicitly teach a service distance being less than or equal to ½ of a drone range. However, Blake teaches an operational threshold distance in which a UAV can operate to be half of a full flight range of a UAV, i.e. a performance of the drone (Blake: ¶ 0144, ¶ 0150). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included limiting the radius of a UAV transport operation to half its full range of Blake in the delivery system of Mulhall/Bantz with a reasonable expectation of success of arriving at the claimed invention, with the motivation to prevent “fully depleting the UAV's battery” (Blake: ¶ 0150). 

Mulhall, as modified above, further teaches: 
the inventory of the service providers is provided when the allowable range and the service distance match to each other (Mulhall: ¶ 0068-0072 showing determining product acquisition options where a plurality of UAVs are located, and see ¶ 0074 showing UAVs can be assigned to tasks based on the current range and/or battery level)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190043370 A1 to Mulhall et al. (Mulhall) in view of US 20020116202 A1 to Bantz et al. (Bantz), and further in view of US 11023957 B1 to Montague.

Claim 8: Mulhall/Bantz teach claim 6. With respect to the limitation: 
wherein, when the server receives the changed item of the first information including the position information of the vehicle, the determining of whether the server receives the changed item of the first information including the position information of the vehicle further includes determining, by the server, whether the changed item of the received first information including the position information of the vehicle is within an available delivery range of the selected service provider 
While Mulhall teaches receiving dynamic location information and an expected route for an ordering user and their vehicle (Mulhall: ¶ 0046-0047) and determining/selecting product acquisition options within the proximity of a customer’s route (Mulhall: ¶ 0068-0072, Figs. 4-5), Mulhall does not explicitly teach detecting that a changed position of an orderer has changed to determine whether the recipient vehicle is outside the range of the selected service provider. However, Montague teaches determining a change in a customer location, which may be a location of a customer traveling in a vehicle (Montague: Col. 7: lines 34-40), such that the customer is no longer within a delivery range of a merchant from which the customer placed an order from (Montague: Col. 30 lines 5-17). It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining that a dynamic location of a customer (which may be in a vehicle) is no longer located in a delivery range of a merchant as taught by Montague in the delivery system of Mulhall/Bantz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190043370 A1 to Mulhall et al. (Mulhall) in view of US 20020116202 A1 to Bantz et al. (Bantz), further in view of US 11023957 B1 to Montague, and even further in view of US 20200265383 A1 to Zhang. 

Claim 9: Mulhall/Bantz/Montague teach claim 8. With respect to the limitation: 
wherein, when the changed item of the received first information including the position information of the vehicle by the server is out of the available delivery range of the selected service provider, the determining of whether the server receives the changed item of the first information including the position information of the vehicle further includes requesting, by the server, the orderer to re-enter the changed item of first information including position information of the vehicle
Mulhall teaches receiving dynamic location information and an expected route for an ordering user and their vehicle (Mulhall: ¶ 0046-0047) and determining/selecting product acquisition options within the proximity of a customer’s route (Mulhall: ¶ 0068-0072, Figs. 4-5), and Montague, as mentioned in claim 8 above, teaches determining a change in a customer location, which may be a location of a customer traveling in a vehicle (Montague: Col. 7: lines 34-40), such that the customer is no longer within a delivery range of a merchant from which the customer placed an order from (Montague: Col. 30 lines 5-17) – but Mulhall/Bantz/Montague do not explicitly teach requesting that the user re-enter the changed item of first information. However, Zhang teaches that when a user is detected as outside a prescribed delivery area prior to the delivery (Zhang: ¶ 0016, ¶ 0072, ¶ 0088-0090, ¶ 0094, ¶ and ¶ 0096), sending a request to the user to re-enter delivery location information (Zhang: ¶ 0016, ¶ 0097-0100). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include functionality for entering alternative delivery location information/reschedule delivery if a user is detected to be out of a delivery area as taught by Zhang in the delivery system of Mulhall/Bantz/Montague, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190043370 A1 to Mulhall et al. (Mulhall) in view of US 20020116202 A1 to Bantz et al. (Bantz), and further in view of US 20160189101 A1 to Kantor et al. (Kantor). 

Claim 10: Mulhall/Bantz teach claim 6. With respect to the following limitations, Mulhall/Bantz do not explicitly teach, however, Kantor teaches: 
wherein the mutual authentication between the drone and the orderer is performed by communicating a first encryption key generated by the orderer and a second encryption key generated by the drone through the server (Kantor: ¶ 0038, ¶ 0059, ¶ 0068 showing the encryptions key for authentication generated by both the user and the UAV, and showing in ¶ 0059 showing encryption key used for authentication between drone and the orderer) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the authentication using encryption keys of Kantor in the delivery system of Mulhall/Bantz with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “ensure that the payloads are not left unattended for extended periods of time by verifying that authorized recipients are present to accept the payloads” (Kantor: ¶ 0087). 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628